DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 07/28/2021 have been entered. Claims 1-20 remain pending in the application, Claims 1, 2, 5, 7, 9, 15, and 16 have been amended. Applicant’s amendments to the Claims and Specification have overcome each and every objection and 112 (b) rejection previously set forth in the Non-final Office Action mailed 04/30/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Portzline et al. (US 2011/0283560).
Regarding Claim 1, Portzline et al. teaches a customized midsole (100f), comprising: a substrate layer (see annotated Fig.); a plurality of fused beads (paragraph [0034], “polymer foam pellets may be arranged such that the compression molding of the pellets may result in blending,” wherein the foam pellets would obviously be considered beads given the definition of bead in the instant specification, and wherein compression molding fuses the beads together); the plurality of fused beads including a first set of fused beads and a second set of fused beads (the first fused bead being disposed in region (10) and the second fused bead being disposed in region (14)), wherein each fused bead of the first set 
Regarding Claim 2, Portzline et al. teaches all of the limitations of the customized midsole of Claim 1, as discussed in the rejections above. Portzline et al. further teaches wherein the midsole comprises a first region of fused beads (10) attached to the substrate layer and a second region of fused beads (14) attached to the substrate layer; and wherein a density of the first region of fused beads is different from a density of the second region of fused beads (paragraph [0027], “such an arrangement may provide a balance of cushioning (e.g., where third response property material 14 is a lower density or durometer foam) and stability (e.g., where first response property material 10 is a higher density or durometer foam)”). Portzline does not teach wherein the first region of fused beads are sewn to the substrate layer and the second region of fused beads are sewn to the substrate layer, however Portzline teaches the first and second regions of beads attached to the substrate layer (see annotated fig.) in the final product, wherein the substrate layers and plurality of beads are fused into a monolithic sole which is the final product as disclosed in the instant application, (see fig. 14 and paragraph [0095] of instant specification). As such, Examiner notes that this limitation is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).
Regarding Claim 3, Portzline et al. teaches all of the limitations of the customized midsole of Claim 2, as discussed in the rejections above. Portzline et al. further teaches wherein the first region of fused beads (10) is disposed along an outer perimeter of the midsole, wherein the second region of fused beads (14) is disposed inwardly of the first region of fused beads (Fig. 1F shows the first region being disposed (14) along an outer perimeter of the midsole and the second region (14) being disposed inwardly of the first region (10)), and wherein the first region of fused beads is denser than the second region of fused beads (paragraph [0027], “such an arrangement may provide a balance of cushioning (e.g., where third response property material 14 is a lower density or durometer foam) and stability (e.g., where first response property material 10 is a higher density or durometer foam)”).
Regarding Claim 4, Portzline et al. teaches all of the limitations of the customized midsole of Claim 2, as discussed in the rejections above. Portzline et al. further teaches wherein the first region of fused beads (10) is continuous with the second region of fused beads (14) (Fig. 1F shows a continuous midsole, with a third region disposed between the first region of fused beads (10) and the second region of fused beads (14), however paragraph [0028] discloses “one of skill in the art will appreciate that, although three different response property materials/areas are illustrated in each example, any number of response property areas may be used, for instance 2, 3, 4, 5, 6, or even more response property areas,” therefore it would have been obvious to modify the midsole of Fig. 1F such that it has only 2 regions, such that the first region of fused bead (10) would be continuous with the second region of fused beads (14)).
Regarding Claim 5, Portzline et al. teaches all of the limitations of the customized midsole of Claim 1, as discussed in the rejections above. Portzline et al. further teaches wherein the plurality of fused beads are attached to the substrate layer in a pattern based on custom input information (paragraph [0028], “In some embodiments, the specific configuration of the midsole may be customized to suit the needs, foot strike pattern, or running style of an individual user. In other embodiments, the blended transitions of the midsole may allow the shoe to respond to the individual needs of a particular user or the particular terrain conditions,” wherein to be customized, information would obviously be inputted in regards to the needs of the user). Portzline does not teach wherein the plurality of fused beads are sewn to the substrate layer, however Portzline teaches a plurality of beads attached to the substrate layer in a particular pattern (see annotated fig.) in the final product, wherein the substrate layers and plurality of beads are fused into a monolithic sole which is the final product as disclosed in the instant application, (see fig. 14 and paragraph [0095] of instant specification). As such, Examiner notes that this limitation is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).
Regarding Claim 7, Portzline et al. teaches all of the limitations of the customized midsole of Claim 5, as discussed in the rejections above. Portzline et al. does not teach specifically wherein the first set of fused beads and the second set of fused beads are selected based on a cushioning profile associated with the custom input information. However, Portzline et al. teaches customizing the structural characteristics of the various regions made up by the first and second fused beads based on the needs of the user (paragraph [0028], “Such different response property areas may be arranged in a number of strategic configurations. For example, a low density or durometer material may be used wherever extra softness or cushioning is needed, such as in the forefoot area, heel layer, or upper layer of the midsole, or for use when the user has an injury or otherwise requires more cushioning”), therefore it would have been obvious to create a custom cushioning profile to select the first and second beads to meet the needs of an individual user (paragraph [0028], In some embodiments, the specific configuration of the midsole may be customized to suit the needs, foot strike pattern, or running style of an individual user”). Examiner notes that this claim is being treated as a product-by process claim. A product by process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).
Regarding Claim 8, Portzline et al. teaches all of the limitations of the customized midsole of Claim 5, as discussed in the rejections above. Portzline et al. does not further teach wherein the plurality of fused beads forming the customized midsole is customizable at a voxel level corresponding to a single fused bead. However, Portzline et al. teaches a customized midsole that can be customized to fit the needs of an individual by modifying the structural properties of the first and second fused regions of beads (paragraph [0028], “Such different response property areas may be arranged in a number of strategic configurations. For example, a low density or durometer material may be used wherever extra softness or cushioning is needed… In some embodiments, the specific configuration of the midsole may be customized to suit the needs, foot strike pattern, or running style of an individual user,”) therefore it would have been obvious to one of ordinary skill in the art to customize the shoe sole at a voxel level to arrive at a customized midsole, especially since applicant has provided not criticality or unexpected result regarding the use of this process of customization. Examiner notes that this claim is being treated as a product-by process claim. A product by process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).
Regarding Claim 9, Portzline et al. teaches a sole member (100f) for an article of footwear, comprising: a plurality of fused beads (paragraph [0034], “polymer foam pellets may be arranged such that the compression molding of the pellets may result in blending,” wherein the foam pellets would obviously be considered beads given the definition of bead in the instant specification, and wherein compression molding fuses the beads together); the plurality of fused beads including a first layer of fused beads attached to a first substrate layer (see annotated Fig.) and a second layer of fused beads attached to a second substrate layer separate from the first substrate layer(see annotated Fig.); wherein the first substrate layer and the second substrate layer are disposed in a stacked arrangement such that the second layer of fused beads attached to the second substrate layer is disposed above the first layer of fused beads attached to the first substrate layer; and wherein the first layer of fused beads and the second layer of fused beads are fused together to form a unified sole member (annotated Fig. 1F shows the second layer disposed in a stacked arrangement over the first layer, both layers forming a unified sole member). Portzline does not teach wherein the first layer of fused beads are sewn to the first substrate layer and wherein the second layer of fused beads are sewn to the second substrate layer, however Portzline teaches the first and second layer of fused beads attached to the first and second substrate layers (see annotated fig.) in the final product, wherein the substrate layers and plurality of beads are fused into a monolithic sole which is the final product as disclosed in the instant application, (see fig. 14 and paragraph [0095] of instant specification). As such, Examiner notes that this limitation is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).
Regarding Claim 10, Portzline et al. teaches all of the limitations of the sole member of Claim 9, as discussed in the rejections above. Portzline et al. further teaches wherein the first layer of fused beads includes at least one fused bead of a first type and at least one fused bead of a second type (the first fused bead being disposed in region (10) of the first layer and the second fused bead being disposed in region (14) of the first layer); wherein the second layer of fused beads includes at least one fused bead of the first type and at least one fused bead of the second type (the first fused bead being disposed in region (10) of the second layer and the second fused bead being disposed in region (14) of the second layer), wherein the first type of fused bead and the second type of fused bead have different structural properties (paragraph [0027], “lateral stability bars of first response property material 10 may be disposed at the medial and lateral edges of the midsole. In various embodiments, the center portion of the midsole may include a third response property material 14,” wherein in order to have different response properties the first and second fused beads would obviously have different structural properties).
Regarding Claim 11, Portzline et al. teaches all of the limitations of the sole member of Claim 10, as discussed in the rejections above. Portzline et al. further teaches wherein the at least one fused bead of the first type of the first layer and the at least one fused bead of the first type of the second layer are located in a first region (10) of the sole member (annotated Fig. 1F shows the first region (10) (which comprises the first type of fused bead) extending through both the first and second layers).
Regarding Claim 12, Portzline et al. teaches all of the limitations of the sole member of Claim 11, as discussed in the rejections above. Portzline et al. further teaches wherein the at least one fused bead of the second type of the first layer and the at least one fused bead of the second type of the second layer are located in a second region (14) of the sole member (annotated Fig. 1F shows the second region (14) (which comprises the second type of fused bead) extending through both the first and second layers), wherein the second region is different than the first region (annotated fig. 1F shows the first region (10) is different than the second region (14).
Regarding Claim 13, Portzline et al. teaches all of the limitations of the sole member of Claim 12, as discussed in the rejections above. Portzline et al. further teaches wherein the first type of fused bead and the second type of fused bead are selected based on custom input information associated with a user's foot (paragraph [0028], “In some embodiments, the specific configuration of the midsole may be customized to suit the needs, foot strike pattern, or running style of an individual user. In other embodiments, the blended transitions of the midsole may allow the shoe to respond to the individual needs of a particular user or the particular terrain conditions,” wherein to be customized, information will obviously be inputted in regards to the needs of the user).
Regarding Claim 14, Portzline et al. teaches all of the limitations of the sole member of Claim 13, as discussed in the rejections above. Portzline et al. further teaches wherein the first region is disposed along an outer perimeter of the sole member; wherein the second region is disposed inwardly of the first region (annotated Fig. 1F shows the first region being disposed (14) along an outer perimeter of the midsole and the second region (14) being disposed inwardly of the first region (10)); and wherein the first type of fused bead is denser than the second type of fused bead (paragraph [0027], “such an arrangement may provide a balance of cushioning (e.g., where third response property material 14 is a lower density or durometer foam) and stability (e.g., where first response property material 10 is a higher density or durometer foam)”).
Regarding Claim 15, Portzline et al. teaches all of the limitations of the sole member of Claim 9, as discussed in the rejections above. Portzline does not specifically teach wherein at least one of the first substrate layer and the second substrate layer comprises a mesh, however Portzline teaches wherein the substrate layer is integrated into the fused together first layer of fused beads and second layer of fused beads such that the substrate layer is monolithic with the unified sole member (see annotated fig.) in the final product. As such, Examiner notes that this limitation is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).
Regarding Claim 16, Portzline et al. teaches a gradated footwear component (100d), comprising: a first plurality of fused beads attached to a substrate layer in a first region (14) of the gradated footwear component, the first plurality of fused beads associated with a first bead arrangement on a substrate layer; and a second plurality of fused beads attached to the substrate layer in a second region (10) of the gradated footwear component, the second plurality of fused beads associated with a second bead arrangement on the substrate layer(paragraph [0034], “polymer foam pellets may be arranged such that the compression molding of the pellets may result in blending,” wherein the foam pellets would obviously be considered beads given the definition of bead in the instant specification, and wherein compression molding fuses the beads together); and wherein the first plurality of fused beads (in the first region (14)) and the second plurality of fused beads (in the second region(10)) are fused together to form the gradated footwear component (Fig. 1D shows the first plurality of fused beads in the first region (14) and the second plurality of fused beads in the second region (10) with a third region (12) separating the first and second regions, however paragraph [0028] discloses “one of skill in the art will appreciate that, although three different response property materials/areas are illustrated in each example, any number of response property areas may be used, for instance 2, 3, 4, 5, 6, or even more response property areas,” therefore it would have been obvious to modify the midsole of Fig. 1D such that it has only 2 regions, so that the first region of fused beads (14) would be fused to the second region of fused beads (10)) such that at least one property of the gradated footwear component varies between the first region and the second region (paragraph [0025], “a higher density or durometer material may be used as the first response property material 10, for instance to improve impact absorbance of the heel region, support, and durability… the third response property material 14 may be the least dense of the three response property materials, and may be placed to provide enhanced comfort and flexibility in the forefoot region”). Portzline does not teach wherein the first and second plurality of fused beads are sewn to the first substrate, however Portzline teaches the first and second layer of fused beads attached to the first and second substrate layers (see annotated fig.) in the final product, wherein the substrate layers and plurality of beads are fused into a monolithic sole, which is the final product as disclosed in the instant application (see fig. 14 and paragraph [0095] of instant specification). As such, Examiner notes that this limitation is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).
Regarding Claim 17, Portzline et al. teaches all of the limitations of the gradated footwear component of Claim 16, as discussed in the rejections above. Portzline et al. further teaches wherein the at least one property of the gradated footwear component is associated with cushioning (Portzline et al. discloses that the at least one property of the gradated footwear is density (as cited above) and further discloses density is associated with cushioning  in paragraph [0028], “For example, a low density or durometer material may be used wherever extra softness or cushioning is needed, such as in the forefoot area, heel layer, or upper layer of the midsole, or for use when the user has an injury or otherwise requires more cushioning”); and wherein the first bead arrangement is associated with a first thickness in the first region; and wherein the second bead arrangement is associated with a second thickness in the second region, the second thickness being greater than the first thickness (fig. 1D shows the first bead arrangement in the first region (14) having a lesser thickness than the thickness of the second bead arrangement in the second region (10)).
Regarding Claim 18, Portzline et al. teaches all of the limitations of the gradated footwear component of Claim 17, as discussed in the rejections above. Portzline et al. further teaches wherein the first bead arrangement includes a first number of layers of the first plurality of fused beads and the second bead arrangement includes a second number of layers of the second plurality of fused beads, the second number being greater than the first number (annotated fig. 1D shows the first bead arrangement in the first region (14) having fewer layers than the second bead arrangement in the second region (10)).
Regarding Claim 19, Portzline et al. teaches all of the limitations of the gradated footwear component of Claim 17, as discussed in the rejections above. Portzline et al. further teaches wherein the first plurality of fused beads includes a first type of bead and the second plurality of fused beads includes a second type of bead (the first type of bead of the first plurality of fused beads being disposed in region (14) and the second type of bead of the second plurality of fused beads being disposed in region (10)); Portzline et al. does not teach specifically wherein the second type of bead has a greater expansion size than the first type of bead. However, Portzline et al. teaches the plurality of beads being made of EVA, (paragraph [0034], “In some embodiments, the polymer foam pellets may be ethylene vinyl acetate (EVA) pellets”) which is disclosed as a suitable material for forming the beads in paragraph [0062] of the instant specification. Therefore it would have been obvious to optimize the expansion size of the first and second types of beads such that they are different in order to customize the gradated footwear component, as Portzline et al. teaches a material capable of expanding (as explained above) and further teaches the first and second types of beads having different structural properties to better suit the individual needs of the wearer, specifically differing densities in different regions, wherein density is also impacted by the expansion size of the foam (paragraph [0028], “Such different response property areas may be arranged in a number of strategic configurations. For example, a low density or durometer material may be used wherever extra softness or cushioning is needed, such as in the forefoot area, heel layer, or upper layer of the midsole, or for use when the user has an injury or otherwise requires more cushioning”).
Regarding Claim 20, Portzline et al. teaches all of the limitations of the gradated footwear component of Claim 17, as discussed in the rejections above. Portzline et al. does not specifically teach wherein the first bead arrangement and the second bead arrangement are selected based on a cushioning profile associated with custom input information of a user's foot. However, Portzline et al. teaches customizing the structural characteristics of the various regions made up by the first and second bead arrangements  based on the needs of the user (paragraph [0028], “Such different response property areas may be arranged in a number of strategic configurations. For example, a low density or durometer material may be used wherever extra softness or cushioning is needed, such as in the forefoot area, heel layer, or upper layer of the midsole, or for use when the user has an injury or otherwise requires more cushioning”), therefore it would have been obvious to create a custom cushioning profile to select the first and second bead arrangements to meet the needs of an individual user (paragraph [0028], In some embodiments, the specific configuration of the midsole may be customized to suit the needs, foot strike pattern, or running style of an individual user”). Examiner notes that this claim is being treated as a product-by process claim. A product by process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).

    PNG
    media_image1.png
    591
    473
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    657
    583
    media_image2.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Portzline et al. (US 2011/0283560) as applied to claim 1 above, and further in view of Miller (US 2011/0099845).
Regarding Claim 6, Portzline et al. teaches all of the limitations of the customized midsole of Claim 1, as discussed in the rejections above. 
Portzline et al. does not further teach wherein the custom input information is a pressure map of a user's foot.
Attention is directed towards Miller, which teaches an analogous article of footwear. Miller teaches a customized midsole, comprising: a plurality of beads; and wherein the plurality of fused beads are arranged in a pattern based on custom input information (paragraph [0019], “the beads are designed to fill the compartments based on pressure mapping information”). Miller further teaches wherein the custom input information is a pressure map of a user's foot (paragraph [0019], “the beads are designed to fill the compartments based on pressure mapping information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Portzline et al. to include the teachings of Miller such that the custom input information is a pressure map of a user’s foot so that the cushioning and stability characteristics of the shoes can be tailored to the individual needs of the wearer (Miller paragraph [0025], “assemble the components necessary to tailor the shoes cushioning and stability performance to the characteristic needs of the wearer”), especially as Portzline et al. does teach customizing the midsole to the wearer (paragraph [0028], “In some embodiments, the specific configuration of the midsole may be customized to suit the needs, foot strike pattern, or running style of an individual user”). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding Applicants remarks on the 35 U.S.C. 103 rejections over Portzline, Applicant submits that Portzline does not teach a plurality of fused beads sewn to a substrate layer, and further that it would not be obvious to modify Portzline such that the fused beads are sewn to a substrate layer, as recited by the amended independent claims. Examiner agrees that Portzline does not teach the plurality of fused beads sewn to a substrate layer. However, Examiner notes that these claims are article claims, and therefore the limitation “sewn to a substrate layer” is a product by process limitation (as explained above). As such, only the final product (a unitary sole member made of fused beads, as disclosed in paragraph [0095] of the instant specification) is being examined, as the process is not germane in to the article claims. Therefore, Examiner submits that the limitation “sewn to a substrate layer” does not overcome Portzline et al. (as cited above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. King (US 2012/0117702) teaches a shoe sole with a plurality of beads sewn to a substrate layer. Watkins et al. (US 2014/0275306) teaches a shoe sole made of a monolithic block of fused beads, the sole having different regions of response properties.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732